DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 21 August 2020.  As directed by the amendment: claims 1-4, 12, 13, 17 & 18 have been amended, no claims have been cancelled or added.  Thus, claims 1-20 are presently pending in this application.
The applicant’s amendments have overcome the objections and 35 U.S.C. 112(b) rejections set forth in the previous action. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher H. Butler on 20 November 2020.
The application has been amended as follows: 
Claim 6. 	(Canceled) 
Claim 7. 	(Canceled)

Claim 21. 	(New) The duct of Claim 1, wherein the first set of paths includes at least one strand beneath the free ring. 

Claim 22. 	(New) The duct of Claim 12, wherein the first set of paths includes at least one strand beneath the free ring. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12 & 17, the prior art of record does not disclose or suggest at least the limitation wherein “the first set of paths includes at least one strand overlaying the free ring” in combination with the additional limitations of the respective claims. 
Furthermore, the inventions of claims 1, 12 & 17, when each is considered as a whole, are not otherwise rendered obvious in view of the prior art of record. 
As a result, claims 1, 12 & 17 are allowed. Claims 2-5, 8-11 & 21 are allowable at least due to dependency on claim 1. Claims 13-16 & 22 are allowable at least due to dependency on claim 12. Claims 18-20 are allowable at least due to dependency on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753